DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/11/22 has been entered.
 
Election/Restrictions
Applicant’s election without traverse of Group I, species C in the reply filed on 10/20/21 is acknowledged.
Claims 4 and 5 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/20/21.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claim(s) 1-3, 28 and 29 are rejected under 35 U.S.C. 102a1 as being anticipated by Immel (US 4,811,988 A).
With respect to claims 1-3, 28, and 29, Immel discloses a handcart comprising a chassis unit defined by a chassis frame 11 extending between a front wheel unit 13 and a rear wheel unit 15, a prime mover or motor 53 for driving said rear wheels, a battery 37 with battery mounting portion 39, said battery for powering said motor, and a detachable container unit defined by container 63, and container frame including a movable support base 61, fixed support base 59, and support arms 73, as shown in figures 1-3.  With respect to a second container, the removable container unit can be replaced with an identical container unit for repairs, etc.

    PNG
    media_image1.png
    452
    722
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    425
    643
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 11-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Immel, as applied to claim 1 above, and further in view of Fielder (US 2018/0346007 A1).  Immel does not disclose the hand grips, drive shaft, or differential.
With respect to claims 11, 12, and 15 Fielder discloses hand grip 43 with operation member or throttle switch or auxiliary brake mechanical brake, which disengages the drive of the transmission if the user releases grip of the hand grip, and differential lock 50, as shown in figures 3-6 and recited in para. 40-41.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the brake and throttle hand grips and differential lock of Fielder into the cart of Immel in order to accelerate and brake the cart.
With respect to claim 13, said handcart of Immel does include a transmission including, motor output shaft with pinion gear, transmission mechanism or ring gear 55, and wheel drive shaft or axle, as is required for the engine to drive the wheels, and brake 95, as shown in figure 2.

    PNG
    media_image3.png
    458
    527
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    606
    529
    media_image4.png
    Greyscale

Allowable Subject Matter
Claims 6-10 are allowed.
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) newly amended claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Examiner note: Although claim 28 was indicated as allowable, newly applied reference of Immel appears to read on the claim and therefore has been rejected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY J RESTIFO whose telephone number is (571)272-6697. The examiner can normally be reached Monday-Friday 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, J. Allen Shriver can be reached on (303) 297-4337. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JEFFREY J. RESTIFO
Primary Examiner
Art Unit 3618



/JEFFREY J RESTIFO/Primary Examiner, Art Unit 3618